[Cite as Riedel v. Consol. Rail Corp., 125 Ohio St.3d 358, 2010-Ohio-1926.]




                RIEDEL ET AL., APPELLEES, v. CONSOLIDATED RAIL
                         CORPORATION ET AL., APPELLANTS.
  [Cite as Riedel v. Consol. Rail Corp., 125 Ohio St.3d 358, 2010-Ohio-1926.]
Torts — Asbestos claims — Non-asbestos claims brought in same suit as asbestos
        claims subject to 2004 Am.Sub.H.B. No. 292 — When claimant fails to
        make necessary prima facie showing required by R.C. 2307.91(A)(1) on
        asbestos claims and court grants motion for administrative dismissal,
        court may sever non-asbestos claims for trial.
   (No. 2009-1070 — Submitted February 16, 2010 — Decided May 6, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                  Nos. 91237, 91238, and 91239, 2009-Ohio-1242.
                                  __________________
        PFEIFER, J.
        {¶ 1} The proposition of law presented by the appellants is as follows:
"An asbestos claim subject to H.B. 292 may not be severed from non-asbestos
                                                                                             1
claims arising from the same lawsuit and involving the same indivisible jury."
We conclude that the General Assembly did not intend the statutory scheme
addressing asbestos claims to apply to non-asbestos claims and, therefore, that
non-asbestos claims can be severed from asbestos claims.
                             Facts and Procedural History
        {¶ 2} Appellees Jack E. Riedel, Danny R. Six, and Josephine Weldy
(collectively, "Riedel") separately brought suit against appellants Consolidated
Rail Corporation, American Premier Underwriters, Inc., and Norfolk Southern
Railway     Company       (collectively    "Consolidated       Rail"),   alleging    various


1. “H.B. 292” refers to 2004 Am.Sub.H.B. No. 292, 150 Ohio Laws, Part III, 3970, which enacted
R.C. 2307.91 et seq., Ohio’s asbestos-claims legislation.
                            SUPREME COURT OF OHIO




occupational-disease claims under the Federal Employers' Liability Act, Section
51 et seq., Title 42, U.S.Code ("FELA") and the Locomotive Inspection Act,
Section 20701 et seq., Title 49, U.S.Code. Because the complaints included
claims for asbestosis based on occupational exposure to asbestos, they were
assigned to the court’s separate asbestos docket, a special docket in the Cuyahoga
County Common Pleas Court designed to manage the court’s heavy caseload of
asbestos claims.
       {¶ 3} Consolidated Rail moved for an administrative dismissal, alleging
that Riedel had failed to make the preliminary prima facie showing required by
R.C. 2307.93(A)(1).     When the court ordered Riedel to make the required
showing, Riedel offered evidence intended to comply with R.C. 2307.92(B) (any
person bringing an asbestos claim must make a prima facie showing “that the
exposed person has a physical impairment, that the physical impairment is a result
of a medical condition, and that the person's exposure to asbestos is a substantial
contributing factor to the medical condition”).       Finding Riedel’s evidence
insufficient to establish a prima facie case, the court granted Consolidated Rail's
motion for administrative dismissal as to the asbestos-related claims, but severed
the remaining claims and ordered them to be scheduled for trial.
       {¶ 4} On appeal, Consolidated Rail argued that the trial court erred in (1)
ruling that the administrative-dismissal provisions of R.C. 2307.93 do not apply to
the non-asbestos claims and (2) severing the non-asbestos claims for trial.
Consolidated Rail asserted that the court should have administratively dismissed
all the claims pursuant to R.C. 2307.93(C).
       {¶ 5} The court of appeals affirmed the judgment of the trial court,
stating, "The administrative dismissal provision is limited to the asbestos-related
claims that are specified in R.C. 2307.92." Riedel v. Consol. Rail Corp., 8th Dist.
Nos. 91237, 91238, and 91239, 2009-Ohio-1242, ¶ 13. The court reasoned that




                                        2
                                January Term, 2010




the General Assembly "could have allowed the court to administratively dismiss
the entire tort action, but chose to limit R.C. 2307.93(C) to asbestos-related
nonmalignancy claims, lung cancer claims in a smoker, and wrongful death
claims." Id. We accepted jurisdiction. Riedel v. Consol. Rail Corp., 122 Ohio
St.3d 1521, 2009-Ohio-4776, 913 N.E.2d 457.
                                     Analysis
       {¶ 6} Because this case "requires the interpretation of statutory authority,
which is a question of law, our review is de novo." State v. Consilio, 114 Ohio
St.3d 295, 2007-Ohio-4163, ¶ 8, citing Brennaman v. R.M.I. Co. (1994), 70 Ohio
St.3d 460, 466, 639 N.E.2d 425.
       {¶ 7} R. C. 2307.93(A)(1) provides that a "plaintiff in any tort action
who alleges an asbestos claim shall file * * * prima-facie evidence of the exposed
person's physical impairment that meets the minimum requirements specified in
[R.C. 2307.92(B), (C), or (D)]. R.C. 2307.92(B), (C), and (D) set forth the
minimum requirements of a prima facie showing in claims alleging injury related
to exposure to asbestos.      This provision plainly indicates that the General
Assembly intended to require all asbestos-claim plaintiffs, irrespective of the
action in which the claims are filed, to provide prima-facie evidence of physical
impairment related to asbestos in order to avoid dismissal. This provision clearly
cannot apply to claims of injury due to exposure to other toxic substances, such as
the claims by Riedel of injury due to diesel exhaust.
       {¶ 8} R.C. 2307.93(C) provides that a "court shall administratively
dismiss the plaintiff's claim without prejudice" when the plaintiff fails to make the
prima-facie showing required by R.C. 2307.93(A)(1). Consolidated Rail argues
that the General Assembly's use of "claim" in R.C. 2307.93(C) is broad enough to
refer to the more comprehensive "tort action," as used in R.C. 2907.93(A)(1). We
disagree.




                                         3
                             SUPREME COURT OF OHIO




       {¶ 9} The statutory scheme that addresses asbestos claims, R.C. 2307.91
through 2307.98, is replete with the terms "tort action,” "asbestos claim,” and
"claim." As far as we can determine, there are no instances in which the General
Assembly, in referring to a “claim,” clearly intended to encompass the entire tort
action. We agree with the court of appeals that if the General Assembly had
intended R.C. 2307.93(C) to administratively dismiss an entire tort action, it
would have used the term "tort action" instead of the more limited "claim." 2009-
Ohio-1242, ¶ 13.
       {¶ 10} A claim that has been administratively dismissed may be reinstated
only when the plaintiff is able to make a prima-facie showing as to the asbestos
claim. R.C. 2907.93(C). Based on Consolidated Rail's interpretation of "claim"
as encompassing the entire "tort action," non-asbestos claims paired with an
asbestos claim would remain unresolved, possibly forever, unless the plaintiff
could make a prima-facie showing as to the asbestos claim. We consider that
result unreasonable or absurd. Accordingly, it is our duty to construe the statute to
avoid this result. R.C. 1.47(C); State ex rel. Cooper v. Savord (1950), 153 Ohio
St. 367, 41 O.O. 396, 92 N.E.2d 390, paragraph one of the syllabus.
       {¶ 11} We conclude that the administrative-dismissal provision of R.C.
2307.93(C) applies only to asbestos claims, even when the tort action in which the
claim is brought includes non-asbestos claims. We also conclude that when a tort
action includes an asbestos claim that is administratively dismissed, non-asbestos
claims can be severed from the asbestos claim and proceed to trial. Furthermore,
we conclude that the trial court in this case properly severed the non-asbestos
claims from the asbestos claims. We affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       O’CONNOR, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
       LUNDBERG STRATTON, J., concurs separately.




                                         4
                                 January Term, 2010




        BROWN, C.J., not participating.
                                __________________
        LUNDBERG STRATTON, J., concurring.
        {¶ 12} I concur. However, I write separately to address the argument of
appellants and amicus curiae that severing non-asbestos claims would overburden
the asbestos docket and undermine judicial economy. They contend that litigating
non-asbestos claims on the already overloaded asbestos docket would thwart the
purpose of H.B. 292, which was intended to expedite asbestos cases.
        {¶ 13} The adjudication of the non-asbestos claims is a matter best
decided at the local level. Once the non-asbestos claims have been severed from
the asbestos claims, the local court should determine whether the non-asbestos
claims may be adjudicated on the asbestos docket or should be transferred to the
court’s general docket. I believe that this is a matter of docket control that is best
left to court administration at the local level.
        O’CONNOR, O’DONNELL, and LANZINGER, JJ., concur in the foregoing
opinion.
                                __________________
        Doran & Murphy, L.L.P., Christopher M. Murphy, and Michael L.
Torcello; and Mary Brigid Sweeney Co., L.L.P., and Mary Brigid Sweeney, for
appellees.
        Burns, White & Hickton, L.L.C., David A. Damico, Ira L. Podheiser, and
Megan L. Zerega, for appellants.
        Gallagher Sharp, Kevin C. Alexandersen, Colleen A. Mountcastle, and
Holly M. Olarczuk-Smith, urging reversal for amicus curiae, Grand Trunk
Western Railroad, Inc.
                             ______________________




                                            5